 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN.DISTRICT ()F OHIO

 

EASTERN DIVISION
NPF FRANCHISING, LLC, et al., ) CASE NO. 1218 CV 277
Plaintiff, §
v. § JUDGE DONALD C. NUGENT
)) MEMORANDUM OPINION
SY DAWGS, LLC, , et al., ) AND ORDER
Defendants. ))

This matter is before the Court on the Motion for Discovery Sanctions (Docket #114) and
the Motion to Compel Discovery (Docket #140) filed by Defendants, SY Dawgs, LLC, Joel
Bartsch, KTC lnterest, LLC, Scrap Yard Fastpitch LLC and Connie A May (“Defendants”), and
the Motion to Compel Further Discovery Responses and for Discovery Sanctions (Docket #143)
filed by Plaintiff, NPF Franchising, LLC (“Plaintiff”). Pursuant to Fed. R. Ciy. P. 37, Plaintiff
and Defendants each ask the Court to compel the other to produce additional discovery, as Well
as sanction the other for alleged discovery misconduct
I. Procedural History.

Plaintiff filed its Complaint for Ternporary Restraining Order, Preliminary and Permanent
lnjunctions, Money Damages and Other Relief against Defendant, Sy Dans, LLC, on February
2, 2018, alleging claims for (l) injunctive relief; (2) breach of contract under a franchise
agreement; (3) breach of contract under a non~compete agreement; (4) fraudulent

misrepresentation; and, (5) tortious interference Plaintiff amended its Complaint on February

 

 

10, 2018, to add Joel A. Bartsch as an additional Defendant. A hearing ori Plaintiff’s Motion for
Preliminary Injunction Was held on March 23, 2018, before Magistrate Judge Baughman. ln
preparation for the preliminary injunction hearing, the Parties exchanged thousands of pages of
documents and scheduled and conducted limited depositions On April 23, 2018, Magistrate
Judge Baughman issued a Report and Recommendation, recommending this Court deny
Plaintiff' s request for preliminary injunction, finding that Plaintiff had not demonstrated a
substantial likelihood of success on the merits or any harm.

A Case Management Confere'nce Was held on May 16, 2018, at Which time the Court set
a discovery deadline of October 15 , 2016. (Docket #50.) On May 29, 2018, Without any
objection from Plaintiff, this Court adopted the Magistrate Judge’s Report and Recommendation
denying Plaintiff’ s request for preliminary inj unction. (Docket #51.)

On J urie 6, 2018, Plaintiff filed a Second Amended Complaint for Temporary Restraining
Order, Preliminary and Permanent lnjunctions, Money Damages and Other Relief, adding
Defendants KTC Interests, LLC; Scrap Yard Fast Pitch, LLC; and, Connie A. May. (Docket
#54.) The Parties issued additional discovery requests to one another thereafter.

A Status Conference Was held on August 8, 2018, at Which time Counsel for Defendants
indicated that they had yet to receive proper discovery responses from Plaintiff. Counsel for
Plaintiff arrived after the Status Conference Was over, indicating later that he had incorrectly
entered the time of the Status Conference on his calendar At that time, the Parties indicated
Plaintiff Was in the process of retaining new counsel

NeW counsel entered an appearance in the case on August 24, 2018. On September 4,
2018, a Status Conference Was held With Courisel for Plaintiff and Defendants participating

l Defendants again asserted that Plaintiff had failed to adequately respond to their discovery

_2_

 

 

requests. Plaintiff indicated that it had hired new counsel and assured the Court it Would produce
the discovery Defendants had requested The Court confirmed the October 15, 2018 discovery
cutoff and a Status Conference Was set for October 10, 2018.

On September 14, 2018, Defendants filed a Motion to Compel Discovery and Motion for
Discovery Sanctions (Docket #94). Plaintiff filed a Brief in Opposition on September 28, 2018.
(Docket #102.) Defendants filed a Reply Brief on October 5, 2018. (Docket #103.) On October
10, 2018, the Court held a Status Conference, at Which time Plaintiff s Counsel indicated that all
of the requested information had been turned over to Defendants. (Docket #108.) The Court
granted Defendants’ Motion to Compel marginally, noting the same and declining to impose
sanctions at that time. (Docket #111.) On October 15, 2018, Plaintiff asked the Court to extend
the discovery deadline by 90 days. (Docket #112.)

On October 25, 2018, Defendants filed their Motion for Discovery Sanctions, one of the
three pending motions ripe for revieW. (Docket #114.) Plaintiff filed an Opposition Brief on
November 8, 2018 and Defendants filed their Reply Brief on November 14, 2018. (Docket
#116.) The Court set a Status Conference for November 30, 2018. On November 19, 2018, the
Court granted, in part, Plaintiff’ s earlier Motion to Extend the discovery cutoff date, extending
discovery to December 28, 2018. (Docket #118.)

At the November 30, 2018 Status Conference, Defendants repeated their belief that
Plaintiff had yet to produce all responsive discovery, despite Plaintiff` s assurances to the
contrary. The Court noted that the Parties Were could not agree as to What discovery is
outstanding The Court ordered the Parties to exchange a 3-page list of documents Within 7 days

thereafter and ordered lead Counsel to confer no later than December 14, 2018 and produce

_3_

 

 

 

responsive documents. The Court set another Status Conference for December 17, 2018, which
was then reset for December 18, 2018.

During the December 18, 2018 Status Conference (the Parties appearing by phone)
Defendants indicated they were still not satisfied with the discovery responses provided by
Plaintiff. The Parties were directed to file motions to compel specific discovery by December
28, 2018 and responses by January ll, 2019. On December 28, 2018, Defendants filed a Motion
to Compel Discovery (Docket #140) and Plaintiff filed a Motion to Compel Further Discovery
Responses and for Discovery Sanctions (Docket #143). The Motions are fully briefed.

II. Discussion.

lt is impossible to argue that discovery in this case is unduly complex or cumbersome
The universe of discoverable information - and the sources of that information - are not vast or
otherwise difficult to access or complicated While the Parties continue to argue with one
another, and before the Court, regarding what has been produced vs. what should have been
produced by the other, it is difficult to comprehend the benefit of prolonging the litigation of this
matter.

The Court has reviewed all documents of record in this case ~ including its previous
rulings, status conference minutes, and the briefs submitted by the Parties, along with all
supporting exhibits Fed. R. Civ. P. 26(b)(1) states, “Parties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs
of the case, considering the importance of the issues at stake in the action, the amount in
controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

_4_

 

 

proposed discovery outweighs its likely benefit.” The Parties do not assert that any of the
information requested is somehow privileged; Plaintiff claims over $40 million dollars in
damages in this case; and, as stated above, the universe of relevant information is limited in
scope and the sources of that information are readily accessible The discovery is relevant to the
claims raised against Defendants and production will not unduly burdensome or expensive

Fed R. Civ. P. 37(a) provides that a party may move the Court for an order compelling
disclosure or discovery, and must include with that motion “certification that the movant has in
good faith conferred or attempted to confer with the person or party failing to make disclosure or
discovery in an effort to obtain it without court action.” The discovery disputes in this case have
been ongoing, as has communication, and/or miscommunication, between the Parties and with
the Court, including multiple status conferences regarding the same Therefore, while the Parties
dispute whether either has sufficiently conferred or attempted to confer with the other, or
included appropriate certification with their Motions to Compel, the realissue before the Court is
whether the Parties have produced all of the discoverable information requested

Defendants’ request an Order (1) compelling Plaintiff to provide full and complete
responses to Defendants’ Third Set of lnterrogatories; (2) compelling Plaintiff to provide full and
complete production in response to Defendants’ Third Set of Requests for Production of
Documents; (3) compelling NPF Media, LLC to'provide full and complete production in
response to Defendants’ subpoena duces tecum issued to NPF Media, LLC, which was accepted
by NPF’s counsel; and, (4) compelling Plaintiff to pay Defendants’ expenses, including
attorneys’ fees, caused by Plaintiff’ s discovery misfeasance The foregoing information is

relevant and discoverable including information responsive to the subpoena duces tecum issued

_5_

 

 

to NPF Media, LLC, While Plaintiff argues many things in its Brief in Opposition to
Defendants’ Motion to Compel, none erase the fact that the information sought by Defendants is
directly relevant to the claims Plaintiff asserts in this case and there is no legal basis upon which
to withhold the requested discovery Although Plaintiff has indicated in the past that it has fully
responded to all of Defendants’ discovery requests, it does not make that same representation to
the Court relative to the instant Motion to Compel. Plaintiff must respond to the foregoing
requests, in their entirety, within 14 days of this Order, or certify to the Court that they have fully
respond to all of the discovery requests propounded by Defendants and there is nothing
responsive left to produce

Plaintiff states that it has received incomplete responses from Defendants relative to 11
separate categories of information Defendants represent to the Court that they have responded
fully and completely to all discovery requests. There is no reason to doubt Defendants’
assurances to the Court that all responsive discovery has been provided Accordingly, the
Motion to Compel Further DiscoveryResponses and for Discovery Sanctions filed by Plaintiff is
7 hereby denied l

The Court declines to impose sanctions on either Party at this time The issue of
sanctions may be revisited,if warranted, when the litigation of Plaintiff s claims has concluded

A Status Conference remains set for March 1, 2019 at 10:30 a.m., to be held
telephonically. Deadlines for summary judgment briefing will be set at that time, along with a
trial date .
III. Conclusion.

For the reasons set forth above, Defendants’ Motion for Discovery Sanctions (Docket

_6_

 

 

#114) is hereby DENIED. Defendants’ Motion to Compel Discovery (Docket #140) is hereby
GRANTED. Plaintiff must respond to the foregoing requests, in their entirety, within 14 days of
this Order, or certify to the Court that they have fully respond to all of the discovery requests
propounded by Defendants and there is nothing responsive left to produce Plaintiff s Motion to
Compel Further Discovery Responses and for Discovery Sanctions (Docket #143) is hereby
DENIED.

The issue of sanctions may be revisited, if warranted, when the litigation of Plaintiff’ s '
claims has concluded

IT IS SO ORDERED.

s/Donald C. Nugent

DONALD C. NUGENT
United States District Judge

DATED: Janua_ry 25, 2019

 

 

 

